DETAILED ACTION
This action is in response to amendments filed 7/21/2022. Claims 1, 3-12 and 14-20 were received for consideration. Claims 1, 3, 6, 12, 14 and 17 have been amended.

Allowable Subject Matter
Claims 1, 3-12 and 14-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not show with respect to claims 1 and 12 wherein the processor causes the second random value to take the form h = r R2 mod n, where 'r' is the first random value that is used to blind the input message, 'n' is a public modulus, and 'R' is the factor used to create the Montgomery form, wherein R = 2bx mod n, where 'b' is a bit length, and 'x' is the number of words of bit length 'b' used to form 'n’ with the other limitations of the claim. 
The closest prior art M-System (WO 2005/048008), Kouichi et al (EP 1708081),  Bertoni et al. (US 2013/0114806) and Ciet et al (US 2010/0177887) do not teach this limitation with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin Almeida whose telephone number is 571-270-1018. The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to. 5:00 P.M. The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.
/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492